Citation Nr: 9934118	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected organic heart disease, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied an 
increased disability rating, in excess of 10 percent, for the 
appellant's service-connected organic heart disease.


REMAND

In August 1998, the appellant filed a substantive appeal, VA 
Form 9, noting his desire to appear personally before a 
member of the Board of Veterans' Appeals at the RO.  In 
August 1998, the RO requested clarification from the 
appellant concerning his desire for a hearing before the 
Board.  The Board's letter stated:

Unless we hear from you otherwise, your 
name will remain on the list of those who 
desire a hearing before the traveling 
section of the Board of Veterans' 
Appeals.

No response was ever received from the appellant.  

In December 1998, a personal hearing was conducted before the 
RO.  Thereafter, according to a letter from the RO to the 
veteran dated September 24, 1999, the RO scheduled the 
appellant for a hearing before the traveling section of the 
Board on October 22, 1999.  Unfortunately, it does not appear 
that this hearing was ever conducted.  Docket sheets from the 
travel Board present at the RO during that period do not show 
that the veteran was scheduled for a hearing at that time.  
Moreover, there is no indication in the file that the 
appellant no longer wishes to have a hearing.

Accordingly, the Board can only assume that the appellant 
still desires to have a hearing before the Board in this 
matter.  The Board concludes, therefore, that a hearing 
before a member of the Board of Veterans' Appeals at the RO 
should be scheduled in this matter. See 38 C.F.R. § 20.702 
(e)(1999).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 
38 C.F.R. § 20.702(e).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



